This appeal arises out of two actions on two claims filed by the claimants herein against the State to recover damages for personal injuries sustained by claimant Myrtle Ella Wood on December 17, 1936, and property damages, cost of medical services and loss of services sustained by the claimant William F. Wood by reason of these personal injuries. The Court of Claims rendered a judgment in favor of the claimant Myrtle Ella Wood for $1,000 and in favor of the claimant William F. Wood for $393. It is from these judgments that this appeal is taken. It is the claim of the claimants that Myrtle Ella Wood received a fractured vertebrae. The court found that the claimant Myrtle Ella Wood did not receive a fracture of the vertebrae and was not suffering from hypertrophic arthritis. This finding is amply supported by the evidence. There is evidence, however, that claimant sustained serious injuries. This court reverses finding 25 of the decision of the Court of Claims in the case of Myrtle Ella Wood and finds that the claimant sustained damages in the sum of $2,500 as a result of the accident. The court also annuls the second conclusion of law as made by the Court of Claims in the case of this claimant and makes the following conclusion of law: The claimant is entitled to an award against the State of New York in the sum of $2,500. The judgment in the case of Myrtle Ella Wood is hereby modified *1027accordingly, and as thus modified, the judgments in both eases are affirmed, with one bill of costs. Hill, P. J., Crapser, Bliss, Heffernan and Sehenck, JJ., concur.